Title: Barbeu-Dubourg to the American Commissioners, 1 February 1777
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


A Paris ce 1er. fr. 1777
MM. Dubourg, Debout et Compagnie, ayant pris des engagemens pour fournir a la ferme generale vingt mille boucauts de tabac des crus de la Virginie et du Mariland, se proposent de porter de france dans les ports des Etats unis de l’Amerique des marchandises de fabrique françoise, pour rapporter en retour non seulement des tabacs, mais diverses autres denrées de l’Amerique, à l’avantage reciproque des deux nations.
Ils implorent avec confiance à ce titre la faveur de Messieurs Franklin, Deane et Lee, et la protection du Congrés continental, pour leur faciliter la vente et debit des marchandises Europeennes, et l’achat et aquisition des denrées Americaines à des prix justes et raisonables; et pour leur procurer et assurer la libre entrée et sortie des ports du Continent de l’Amerique, et la sureté de la navigation dans ses parages, autant que la conjoncture presente le comporte.
Ils s’efforceront de meriter cette faveur et cette protection par leur zele et leur fidelité, et par le plus grand empressement a pourvoir a tous les besoins que ces memes conjonctures occasionnent aux genereux habitans des Etats unis, et a leurs dignes et respectables Chefs. 
Dubourg 
 
Notation: M. Dubourg’s Request
